ORDER
PER CURIAM.
Anthony Payne, Defendant, appeals from judgment entered on a jury verdict convicting him of murder in the first degree in violation of Section 565.020.1, RSMo 1990, and armed criminal action in violation of Section 571.015, RSMo 1994. The trial court sentenced him to concurrent life sentences without probation or parole.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).